Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                           FILED
                                                         Jul 03 2012, 9:30 am
any court except for the purpose of
establishing the defense of res judicata,                       CLERK
                                                              of the supreme court,
collateral estoppel, or the law of the                        court of appeals and
                                                                     tax court

case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

MARK A. BATES                                    GREGORY F. ZOELLER
Lake County Public Defender                      Attorney General of Indiana
Crown Point, Indiana
                                                 RYAN D. JOHANNINGSMEIER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

KEVIN CORTEZ BROWN,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 45A03-1107-CR-320
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                       The Honorable Thomas P. Stefaniak, Jr., Judge
                            Cause No. 45G04-1005-MR-0008


                                        July 3, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                             STATEMENT OF THE CASE

      Kevin Brown brings this interlocutory appeal from the trial court’s denial of his

motion to suppress his confession and the evidence obtained as a result. We affirm.

                                        ISSUES

      Brown presents two issues for our review, which we restate as:

      I.     Whether the trial court erred by denying Brown’s motion to suppress based
             upon its finding that Brown did not invoke his right to remain silent and his
             right to counsel.

      II.    Whether the trial court erred by denying Brown’s motion to suppress based
             upon its finding that Brown voluntarily waived his rights and gave a
             statement to the police.

                       FACTS AND PROCEDURAL HISTORY

      Veranle Givens was shot and killed on May 22, 2010 at a truck stop in Gary,

Indiana. There were no eyewitnesses to the shooting. On May 25, 2010, police arrested

Brown and placed him in a holding cell at the Gary Police Department. On May 26,

2010, Detective Hemphill went to Brown’s holding cell and asked him if he wanted to

talk. Brown responded in the affirmative. Detective Hemphill took Brown into an

interview room where he read Brown his rights. Brown did not want to talk and wrote

“Refused” on the rights form. On May 27, 2010, Detective Hemphill again went to the

holding cell and asked Brown if he wanted to talk. Brown responded affirmatively and

was taken to the interview room. Detective Hemphill again read Brown his rights.

Brown initialed and signed the rights form and made a statement regarding the shooting

of Givens.   Brown later filed a motion to suppress his statement and the evidence

                                            2
obtained as a result of his statement. Following a hearing, the trial court denied Brown’s

motion. Brown then filed this interlocutory appeal of the trial court’s denial of his

motion to suppress.

                             DISCUSSION AND DECISION

       We review a trial court’s denial of a motion to suppress evidence similar to that of

other sufficiency issues. Meek v. State, 950 N.E.2d 816, 819 (Ind. Ct. App. 2011), trans.

denied. We do not reweigh the evidence, and any conflicting evidence is considered in a

light most favorable to the decision of the trial court. Trotter v. State, 933 N.E.2d 572,

578-79 (Ind. Ct. App. 2010). In addition, we also consider uncontested evidence that is

favorable to the defendant. Id. at 579. We will affirm the decision of the trial court if it

is supported by substantial evidence of probative value. Meek, 950 N.E.2d at 819.

                              I. INVOCATION OF RIGHTS

       Brown first contends that the trial court erred by denying his motion to suppress

because he invoked his right to counsel and his right to remain silent, but his requests

were ignored.

       To safeguard a defendant’s Fifth Amendment right against self-incrimination

during custodial interrogation, the United States Supreme Court requires the police to

inform persons subjected to custodial interrogation of their right to remain silent and their

right to the assistance of counsel during the interrogation. Miranda v. Arizona, 384 U.S.

436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). When an individual invokes his right

to counsel, further interrogation must cease until counsel has been made available to him,

                                             3
unless the individual initiates further communication, exchanges, or conversations with

the authorities. Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S. Ct. 1880, 68 L. Ed. 2d

378 (1981). Applicability of the Edwards rule requires courts to determine whether the

accused actually invoked his right to counsel. Davis v. United States, 512 U.S. 452, 458-

59, 114 S. Ct. 2350, 129 L. Ed. 2d 362 (1994). This is an objective determination. Id. at

459. Invocation of the right to counsel requires, at a minimum, some statement that can

reasonably be construed to be an expression of a desire for the assistance of an attorney.

Id.

         Like invocation of the right to counsel, invocation of the right to remain silent

must be unambiguous. Berghuis v. Thompkins, 560 U.S. ---- , ----, 130 S. Ct. 2250, 2260,

176 L. Ed. 2d 1098 (2010). Where an individual has invoked his right to remain silent,

further questioning by the authorities is not precluded as long as the individual’s right to

cut off questioning is “scrupulously honored.” Moore v. State, 498 N.E.2d 1, 9 (Ind.

1986).

         In the present case, Detective Hemphill testified at the hearing on the motion to

suppress that on May 26, 2010, the day after Brown was arrested, he went to the holding

cell and asked Brown if he wanted to talk about his case. Brown responded in the

affirmative, and Detective Hemphill took Brown upstairs to an interview room where he

read the Miranda rights form to Brown.           Detective Hemphill read each individual

paragraph to Brown, and, after each paragraph, Brown indicated that he understood the

rights enumerated in that paragraph. At the bottom of the form is a section titled

                                             4
“WAIVER” followed by a paragraph stating that the signatory has read his rights,

understands them, and is waiving his right to an attorney. Defendant’s Ex. 1. Detective

Hemphill read this waiver paragraph to Brown, and, under the waiver section, Brown

wrote “Refused” on the signature line. Detective Hemphill testified that although he did

not remember Brown’s precise wording, Brown indicated he did not want to talk at that

time. Detective Hemphill then returned Brown to his cell.

      Detective Hemphill further testified that the next day, May 27, 2010, he initiated

contact with Brown and asked him if he wanted to talk.         Brown responded in the

affirmative, and Detective Hemphill again took him up to the interview room. Detective

Hemphill read to Brown a Miranda form, identical to the form from the previous day,

and this time Brown initialed beside each paragraph.         Under the section marked

“WAIVER,” Brown signed his name and then discussed the shooting of Givens with

Detective Hemphill. After discussing the case for a period of time, Brown told Detective

Hemphill he wanted to make a call to his spiritual advisor. After making a call to his

spiritual advisor, Brown was given a meal from a fast food restaurant, which he ate prior

to giving his statement. Brown then went back into the interview room with Detective

Hemphill and made his statement, which was typed by Detective Arnold.             At the

conclusion of his statement, Brown read the statement and signed it.

      Following Brown’s statement, his mother was called and asked to come to the

station because Brown disclosed during his statement that the handgun used in the



                                            5
shooting of Givens was hidden in his mother’s vehicle. Brown’s mother came to the

station and gave consent for a search of her vehicle, in which a handgun was recovered.

       In contrast, Brown testified in support of his motion to suppress that at the time of

his booking on May 25 he asked Officer Manuel, the booking officer, if he could make a

phone call to his attorney. He stated that he had a number of attorneys’ business cards in

his wallet from which he planned to choose but that he was not allowed to make a call.

       Brown further testified that on May 26, Detective Hemphill retrieved him from the

holding cell but did not ask him if he wanted to talk. Brown stated that once they reached

the interview room, Detective Hemphill showed him the rights form, and he stated that he

wanted to speak to an attorney. Brown testified that Detective Hemphill told him there

was no need to worry and he just wanted to ask Brown a few questions. Brown again

requested to speak to an attorney. Detective Robertson then entered the room and stated

to Brown that they had witnesses, that Brown should tell them about the shooting, and

that if he refused, they would charge him with homicide. According to Brown, he

responded by again requesting an attorney. Detective Hemphill told Brown that they

could help him if he would talk to them. Both detectives then left the room for several

minutes, and, when they returned, Brown asked to call his family. When that request was

denied, Brown asked to call his spiritual advisor. He also renewed his request to contact

an attorney and stated that he did not want to say anything else. He testified that he wrote

“Refused” on the waiver of rights form and was returned to his cell.



                                             6
       On cross-examination, Brown clarified that he wrote “Refused” on the rights form

at the direction of Detective Hemphill. He stated that he had told Detective Hemphill he

was not going to sign the form or say anything, so Detective Hemphill told him to write

“refused” on the form.

       Brown testified that on the following morning, May 27, Detective Hemphill took

him back to the interview room where he renewed his request to contact an attorney. The

officers told him that they had evidence linking him to the crime and that they wanted to

speak to his mother, who was wanted on a felony warrant. Brown stated that he again

asked for an attorney. Detective Arnold entered the room and talked to Brown about

religion, and Brown again asked for an attorney. Brown testified that Detective Arnold

denied his request for an attorney but allowed him to call his spiritual advisor. Brown

testified that following that phone call, he again requested an attorney, whereupon

Detective Hemphill told him there was no need for him to worry and that they would

make a deal with him not to pick up his mother on the warrant. At that point, Brown

discussed his demands with the detectives, signed the waiver of rights form, and gave his

statement regarding the shooting.

       Officer Manuel, Detective Robertson, and Detective Arnold also testified at the

suppression hearing. Officer Manuel testified that Brown did not ask to make a phone

call at booking. Detective Arnold stated that prior to giving his statement on May 27,

Brown asked to speak to his spiritual advisor and that he was allowed to do so. All three

officers testified that Brown never asked to speak to an attorney.

                                             7
       Our standard of review with regard to the denial of a motion to suppress forbids us

to reweigh the evidence and requires us to view conflicting evidence in the light most

favorable to the trial court’s decision. Trotter, 933 N.E.2d at 578-79. It is clear that

Brown’s evidence and the State’s evidence at the suppression hearing directly conflict.

Brown’s self-serving testimony shows that he requested an attorney several times;

however, the testimony of the State’s witnesses discloses that Brown never asked for an

attorney. In its order denying Brown’s motion to suppress, the trial court stated that “the

versions of the police and defendant vary greatly” and that “the Court finds the police

personnel who testified to be more credible than the defendant.” Appellant’s App. p. 70.

Brown’s argument on appeal is a request to reweigh the evidence and to view the

conflicting evidence in a light unfavorable to the trial court’s ruling, which we will not

do. See, e.g., Lane v. State, 266 Ind. 485, 364 N.E.2d 756, 759 (1977) (stating that

appellate court may not reweigh evidence and disturb trial court’s finding based upon

conflicting evidence where trial court heard evidence, much of which was conflicting, at

pre-trial suppression hearing).

       In addition to his suppression hearing testimony that he requested an attorney,

Brown asserts that his act of writing “Refused” on the rights form was also a request for

an attorney. We disagree. Moreover, Brown himself testified that he wrote “Refused” at

the direction of Detective Hemphill when he told the detective that he did not want to talk

at that time. This writing at the direction of the detective does not satisfy the requirement

that the invocation of the right to counsel be unambiguous. See, e.g., Taylor v. State, 689

                                             8
N.E.2d 699, 703 (Ind. 1997) (holding that defendant’s statement of “I guess I really want

a lawyer, but, I mean, I’ve never done this before so I don’t know” was not an

unambiguous request for counsel). We find no error with the trial court’s ruling.

       With regard to Brown’s right to remain silent, the evidence shows that on May 26

Brown was given his Miranda rights, acknowledged he understood them, including his

right to remain silent, and declined to talk to Detective Hemphill. Detective Hemphill

testified that Brown indicated he did not want to talk at that time. At the direction of

Detective Hemphill, Brown wrote “Refused” on his waiver of rights form. Detective

Hemphill then returned Brown to his cell. The following day, Detective Hemphill asked

Brown if he wanted to talk, Brown indicated his willingness to talk, and he was taken to

the interview room. There, Brown was again informed of his rights. He initialed each

paragraph, signed the waiver, and gave a statement.

       Although initially on May 26, Brown refused to sign the waiver form, that refusal

does not necessarily constitute an invocation of his right to remain silent. Auten v. State,

542 N.E.2d 215, 218 (Ind. Ct. App. 1989) (holding that a defendant may invoke his right

to remain silent by refusing to sign a waiver of rights form, but such refusal may not

necessarily serve as an invocation). An assertion of the Miranda right to remain silent

must be clear and unequivocal. Wilkes v. State, 917 N.E.2d 675, 682 (Ind. 2009). Mere

expressions of reluctance to talk do not invoke the right, and the defendant’s statements

are considered as a whole. Id. At the time that Brown, at the direction of Detective

Hemphill, wrote “Refused” on the waiver form, he indicated to Detective Hemphill that

                                             9
he was not willing to talk at that time. The evidence here establishes that this was not an

unambiguous invocation of Brown’s right to remain silent but rather an indication that

Brown was not inclined to speak with the officers at that point in time. See, e.g., Lane,

364 N.E.2d at 759 (holding that although defendant at one point stated he did not wish to

make a statement at that time, this was not such an assertion of his right to remain silent

as would prohibit police officers from later asking if he wished to make a statement).

       Nevertheless, even if Brown’s refusal to sign the waiver of rights form on May 26

invoked his right to remain silent, initiation of further questioning by Detective Hemphill

on May 27 was not precluded as long as Brown’s right to cut off questioning was

scrupulously honored. See Moore, 498 N.E.2d at 9 (stating that where an individual has

invoked his right to remain silent, it has been held that there is not a per se rule

prohibiting the authorities from ever initiating a discussion or further questioning the

individual on the subject). The evidence shows that once Brown indicated to Detective

Hemphill on May 26 that he did not want to talk, Detective Hemphill returned him to his

cell. No further contact was made on that day. The next day, May 27, Detective

Hemphill asked Brown if he wanted to talk, and Brown responded affirmatively.

Detective Hemphill took Brown to the interview room where he again read the rights

form to Brown, and Brown evidenced his understanding of his rights by initialing next to

each advisement. The interval of a day between the two interviews demonstrates that the

officers fully respected Brown’s right to cut off questioning. The evidence supports the



                                            10
conclusion that Brown’s right to remain silent was scrupulously honored. Accordingly,

there is no error here.1

                       II. VOLUNTARINESS OF WAIVER OF RIGHTS

        Brown also claims that the trial court erred by denying his motion to suppress his

statement because he did not freely and voluntarily waive his rights. More particularly,

Brown claims that his statement was not voluntary because it was obtained by promises

and threats from the police and by the withholding of food.

        Under the United States Constitution, the State must prove by a preponderance of

the evidence the voluntariness of the defendant’s confession. Clark v. State, 808 N.E.2d

1183, 1191 (Ind. 2004). Voluntariness is determined in light of the totality of the

circumstances, including the length, location, and continuity of the interrogation, and the

maturity, education, physical condition, and mental health of the defendant. Wilkes, 917

N.E.2d at 680. In order to determine that a confession was voluntary, the court must

conclude that inducement, threats, violence, or other improper influences did not

overcome the defendant’s free will.              Clark, 808 N.E.2d at 1191.            The trial court’s

determination is reviewed on appeal in the same way as other sufficiency matters. Id.

        First, Brown directs us to his testimony at the suppression hearing regarding his

desire not to be jailed in Indiana or Illinois. Brown testified he told the police that if he


1
  On appeal, Brown also argues that his rights to counsel and to remain silent under Article 1, Sections 13
and 14 of the Indiana Constitution were violated. However, Brown has waived this claim. In his motion
to suppress filed with the trial court, Brown claimed that his rights under Article 1, Section 11 were
violated. It is well-settled that a defendant may not argue one ground for objection at trial and then allege
a different basis of error on appeal. Turner v. State, 953 N.E.2d 1039, 1058 (Ind. 2011).
                                                     11
talked to them, he wanted an agreement that he would not be placed in jail in Illinois or

Indiana because he had previously been a confidential informant and individuals on

whom he had provided information would be housed in jails in those two states.

       Where a promise of leniency results from a specific request by the defendant, as a

pre-condition for making a statement, rather than being initiated by the State, the

voluntariness of the statement is not impaired thereby. Collins v. State, 509 N.E.2d 827,

830 (Ind. 1987). The evidence shows that Brown initiated this request for an agreement;

thus, we conclude it did not affect the voluntariness of his statement.

       Brown also points to promises he alleges the police made prior to him making his

statement. He claims the officers promised that he would not be charged with stealing a

car and that his mother would not be arrested on an outstanding felony warrant.

       Brown testified that Detective Hemphill stated to him that if he told them who was

involved and what happened with the shooting of Givens, the warrant for his mother and

the car theft charges would be “gone.” Tr. p. 104. Detectives Arnold, Hemphill, and

Robertson, on the other hand, all testified that no one threatened Brown or made any

promises to Brown to get him to make his statement. With specific regard to Brown’s

mother, Detectives Hemphill and Arnold both testified that no threat was conveyed to

Brown regarding his mother being picked up on a warrant if he did not provide

information on the shooting.

       Additionally, Brown asserts that food was withheld and that he was not fed for the

first forty-three hours that he was held in the Gary city jail. Brown testified that when he

                                             12
asked Detective Hemphill on May 26 if he was going to get anything to eat, Detective

Hemphill told him there was no food at the Gary city jail.

       Even according to his own testimony, Brown was not taken into custody on May

25 until between 7:00 and 8:00 p.m. Detective Arnold testified that he is familiar with

the feeding schedule at the jail and that inmates are fed once during the 8:00 a.m. to 4:00

p.m. shift and once during the 4:00 p.m. to 12:00 a.m. shift. Detectives Hemphill,

Robertson and Arnold all confirmed Brown never complained of being hungry. Brown

and all the officers testified that he was fed a meal from a fast food restaurant on the

afternoon of May 27 prior to giving his statement, and Detective Arnold testified that this

meal was not requested by Brown but was offered by the detectives.

       Here, Brown’s testimony conflicts with that of the detectives. He concedes in his

brief that “[n]ormally, the fact that there is conflict in the testimony would defeat

Brown’s claim.” Appellant’s Br. p. 21. However, Brown further argues that at a hearing

prior to the suppression hearing, Detective Arnold testified that he knew there was a

warrant for Brown’s mother. Brown states that this knowledge “gives credence” to

Brown’s claim that the police threatened to arrest his mother and that this implied threat

of arrest is proof that Brown’s confession was not voluntary. Id. at 21. We cannot agree.

Under our standard of review, we are forbidden to reweigh the evidence. Having listened

to Brown’s live testimony and observed his demeanor, the trial court found that he was

not a credible witness and stated such in its order. Under the totality of the circumstances



                                            13
in this case, the materials on appeal support the trial court’s conclusion that Brown’s

confession was voluntary.2

                                        CONCLUSION

       Based on the foregoing discussion and authorities, we conclude that the trial court

did not err in denying Brown’s motion to suppress.

       Affirmed.

RILEY, J., and KIRSCH, J., concur.




2
  For the same reasons that we discuss in Footnote 1, supra, Brown’s state constitutional argument
regarding the voluntariness of his confession is waived.
                                               14